OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2012 Estimated average burden hours per response9.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22213 AlphaMark Investment Trust (Exact name of registrant as specified in charter) 250 Grandview Drive, Suite 175Ft. Mitchell, Kentucky (Address of principal executive offices) (Zip code) Wade R. Bridge Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3400 Date of fiscal year end:August 31 Date of reporting period:July 1, 2009 - June 30, 2010 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)AlphaMark Investment Trust By (Signature and Title)* /s/ Michael L. Simon Michael L. Simon, President Date August 27, 2010 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT AlphaMark Large Cap Growth Fund Issuer Name Ticker Symbol CUSIP Shareholder Meeting Date Agenda Item # Brief Identification of the Matter Voted On Proposed by Issuer or Shareholder? Did the Fund Vote? How did the Fund Cast its Vote? For, Against, Abstain Did the Fund vote For or Against Management? Alpha Natural Resources ANR 02076X102 05/19/10 1 Election of nominee directors Issuer Yes For For Alpha Natural Resources ANR 02076X102 05/19/10 2 Adoption of 2010 long-term incentive plan Issuer Yes For For Alpha Natural Resources ANR 02076X102 05/19/10 3 Ratification of KPMG LLP as auditors Issuer Yes For For AMGEN Inc. AMGN 05/12/10 1 Election of nominee directors Issuer Yes For For AMGEN Inc. AMGN 05/12/10 2 Ratification of Ernst & YoingLLP as auditors ending 12/31/10 Issuer Yes For For AMGEN Inc. AMGN 05/12/10 3 (a) Shareholder action by written consent Shareholder Yes Against For AMGEN Inc. AMGN 05/12/10 3 (b) Shareholder action Equity Retention Shareholder Yes Against For Amphenol Corporation APH 05/26/10 1 Election of nominee directors Issuer Yes For For Amphenol Corporation APH 05/26/10 2 Ratification of Deloitte Touche LLP as auditors Issuer Yes For For Apple Inc. AAPL 02/25/10 1 Election of nominee directors Issuer Yes For For Apple Inc. AAPL 02/25/10 2 To approve amendments to 2003 employee stock plan Issuer Yes For For Apple Inc. AAPL 02/25/10 3 To approve amendments to 1997 director stock plan Issuer Yes For For Apple Inc. AAPL 02/25/10 4 Advisory vote on executive compensation Issuer Yes For For Apple Inc. AAPL 02/25/10 5 Ratification of Ernst & YoingLLP as auditors fiscal year 2010 Issuer Yes For For Apple Inc. AAPL 02/25/10 6 Shareholder prop "sustainability report" Shareholder Yes Against For Apple Inc. AAPL 02/25/10 7 Shareholder prop "amend corp bylaws establishing a board committee on sustainability" Shareholder Yes Against For Cisco Systems CSCO 17275R102 11/12/09 1 Election of nominee directors Issuer Yes For For Cisco Systems CSCO 17275R102 11/12/09 2 To approve 2005 stock incentive plan Issuer Yes For For Cisco Systems CSCO 17275R102 11/12/09 3 To approve employee stock purchase plan Issuer Yes For For Cisco Systems CSCO 17275R102 11/12/09 4 Ratification of PricewaterhouseCoopersLLP as auditors ending 07/31/2010 Issuer Yes For For Cisco Systems CSCO 17275R102 11/12/09 5 Shareholder proposal to amend Cisco's bylaws to establish board committee on human rights Shareholder Yes Against For Cisco Systems CSCO 17275R102 11/12/09 6 Shareholder proposal for the board to adopt a ratify the compensation of the exec officers Shareholder Yes Against For Cisco Systems CSCO 17275R102 11/12/09 7 Shareholder proposal requesting board to publish a report concerning a summary listing and assessing steps might enable or encourage human rights violations Shareholder Yes Against For Corning Incorporated GLW 04/29/10 1 Election of nominee directors Issuer Yes For For Corning Incorporated GLW 04/29/10 2 Ratification of PricewaterhouseCoopersLLP as auditors Issuer Yes For For Corning Incorporated GLW 04/29/10 3 To consider approval of2010 variable compensation plan Issuer Yes For For Corning Incorporated GLW 04/29/10 4 To consider approval of 2010 equity plan for non-employee directors Issuer Yes For For Corning Incorporated GLW 04/29/10 5 To consider approval of restated certificate to declassify board of directors Issuer Yes For For Corning Incorporated GLW 04/29/10 6 Shareholder proposal concerning voting Shareholder Yes Against For Discovery Communications DISCA 25470F104 05/05/10 1 Election of nominee directors Issuer Yes For For Discovery Communications DISCA 25470F104 05/05/10 2 Ratification of PricewaterhouseCoopersLLP as auditors ending 12/31/10 Issuer Yes For For EBAY Inc. EBAY 04/29/10 1 Election of nominee directors Issuer Yes For For EBAY Inc. EBAY 04/29/10 2 To approve ebay incentive plan Issuer Yes For For EBAY Inc. EBAY 04/29/10 3 To approve 2008 equity incentive award Issuer Yes For For EBAY Inc. EBAY 04/29/10 4 Ratification of PricewaterhouseCoopersLLP as auditors ending 12/31/2010 Issuer Yes For For EMC Corporation EMC 04/29/10 1 Election of nominee directors Issuer Yes For For EMC Corporation EMC 04/29/10 2 Ratification of PricewaterhouseCoopersLLP as auditors Issuer Yes For For EMC Corporation EMC 04/29/10 3 Shareholder special meetings Shareholder Yes Against For EMC Corporation EMC 04/29/10 4 Shareholder advisory vote on exec compensation Shareholder Yes Against For Estee Lauder Companies EL 11/13/09 1 Election of nominee directors Issuer Yes For For Estee Lauder Companies EL 11/13/09 2 Ratification of KPMG LLP as auditors for fiscal year 2010 Issuer Yes For For IntercontinentalExchange Inc ICE 45865V100 05/21/10 1 Election of nominee directors Issuer Yes For For IntercontinentalExchange Inc ICE 45865V100 05/21/10 2 Ratification of Ernst & YoungLLP as auditors for fiscal year ending 12/31/2010 Issuer Yes For For Jacobs Engineering JEC 01/28/10 1 Election of nominee directors Issuer Yes For For Jacobs Engineering JEC 01/28/10 2 Ratification of Ernst & YoungLLP as auditors Issuer Yes For For Janus Capital Group Inc JNS 47102X105 04/29/10 1 Election of nominee directors Issuer Yes For For Janus Capital Group Inc JNS 47102X105 04/29/10 2 Ratification of Deloitte Touche LLP as auditors Issuer Yes For For Janus Capital Group Inc JNS 47102X105 04/29/10 3 To approve 2010 Long Term incentive stock plan Issuer Yes For For Johnson & Johnson JNJ 04/22/10 1 Election of nominee directors Issuer Yes For For Johnson & Johnson JNJ 04/22/10 2 Ratification of PricewaterhouseCoopersLLP as auditors for 2010 Issuer Yes For For Johnson & Johnson JNJ 04/22/10 3 Advisory vote on exec comp Shareholder Yes Against For Johnson & Johnson JNJ 04/22/10 4 Special shareholder meetings Shareholder Yes Against For L-3 Communications Holdings Inc LLL 04/27/10 1 Election of nominee directors Issuer Yes For For L-3 Communications Holdings Inc LLL 04/27/10 2 Approval of 2008 long term performance plan Issuer Yes For For L-3 Communications Holdings Inc LLL 04/27/10 3 Ratification of PricewaterhouseCoopersLLP as auditors Issuer Yes For For McDonalds MCD 05/20/10 1 Election of nominee directors Issuer Yes For For McDonalds MCD 05/20/10 2 Approve appointment of public accounting firm to audit 2010 Issuer Yes For For McDonalds MCD 05/20/10 3 Shareholder prop on exec compensation Shareholder Yes Against For McDonalds MCD 05/20/10 4 Shareholder prop for simple majority vote Shareholder Yes Against For McDonalds MCD 05/20/10 5 Shareholder prop for controlled atmosphere stunning Shareholder Yes Against For McDonalds MCD 05/20/10 6 Shareholder prop relating to use of cage-free eggs Shareholder Yes Against For Medtronic MDT 08/27/09 1 Election of nominee directors Issuer Yes For For Medtronic MDT 08/27/09 2 Ratification of PricewaterhouseCoopersLLP as auditors Issuer Yes For For Medtronic MDT 08/27/09 3 To consider approval of the 2005 employees stock purchase plan Issuer Yes For For Medtronic MDT 08/27/09 4 To consider approval of the 2008 stock award and incentive plan Issuer Yes For For Myriad Genetics MYGN 62855J104 11/05/09 1 Election of nominee directors Issuer Yes For For Myriad Genetics MYGN 62855J104 11/05/09 2 To consider proposal to amend the 2003 employee and consultant stock option plan Issuer Yes For For Myriad Genetics MYGN 62855J104 11/05/09 3 Ratification of Ernst & YoungLLP as auditors ending 6/30/10 Issuer Yes For For Oracle Corporation ORCL 68389X105 10/07/09 1 Election of nominee directors Issuer Yes For For Oracle Corporation ORCL 68389X105 10/07/09 2 To consider approval of the 2010 Exec bonus plan Issuer Yes For For Oracle Corporation ORCL 68389X105 10/07/09 3 Ratification of Ernst & YoungLLP as auditors ending 5/31/10 Issuer Yes For For Oracle Corporation ORCL 68389X105 10/07/09 4 Stockholder prop regarding special meetings Shareholder Yes Against For Oracle Corporation ORCL 68389X105 10/07/09 5 Stockholder prop regarding executive comp Shareholder Yes Against For Oracle Corporation ORCL 68389X105 10/07/09 6 Stockholder prop regarding equity retention Shareholder Yes Against For Potash Corporation of Saskatchewan POT 73755L107 05/06/10 1 Election of nominee directors Issuer Yes For For Potash Corporation of Saskatchewan POT 73755L107 05/06/10 2 Ratification of Deloitte Touche LLP as auditors Issuer Yes For For Potash Corporation of Saskatchewan POT 73755L107 05/06/10 3 To consider approval of new performance option plan Issuer Yes For For Potash Corporation of Saskatchewan POT 73755L107 05/06/10 4 To consider approval of corp approach to executive compensation Issuer Yes For For Rockwell Automation ROK 02/02/10 1 Election of nominee directors Issuer Yes For For Rockwell Automation ROK 02/02/10 2 Ratification of Deloitte Touche LLP as auditors Issuer Yes For For Rockwell Automation ROK 02/02/10 3 To consider approval of 2008 long term incentive plan Issuer Yes For For Southern Energy Company SWN 05/18/10 1 Election of nominee directors Issuer Yes For For Southern Energy Company SWN 05/18/10 2 Ratification of PricewaterhouseCoopersLLP as auditors for fiscal year ending 12/31/10 Issuer Yes For For Southern Energy Company SWN 05/18/10 3 To consider to amend and restate company's certificate of incorp. Issuer Yes For For Southern Energy Company SWN 05/18/10 4 Stockholder proposal for majority vote standard Shareholder Yes Against For Southern Energy Company SWN 05/18/10 5 Stockholder proposal for political contributions and expenditures report Shareholder Yes Against For Staples, Inc. SPLS 06/07/10 1 Election of nominee directors Issuer Yes For For Staples, Inc. SPLS 06/07/10 2 To consider approval of 2004 long term cash incentive plan Issuer Yes For For Staples, Inc. SPLS 06/07/10 3 To consider approval of 2004 stock incentive plan Issuer Yes For For Staples, Inc. SPLS 06/07/10 4 Ratification of Ernst & YoungLLP as auditors for the current fiscal year Issuer Yes For For Staples, Inc. SPLS 06/07/10 5 Shareholder proposal regarding ability to act by majority written consent Shareholder Yes Against For Staples, Inc. SPLS 06/07/10 6 Shareholder proposal of ability of owners with 10% shares to call special meetings. Shareholder Yes Against For TD Ameritrade AMTD 87236Y108 02/25/10 1 Election of nominee directors Issuer Yes For For TD Ameritrade AMTD 87236Y108 02/25/10 2 Ratification of Ernst & YoungLLP as auditors ending 9/30/10 Issuer Yes For For TD Ameritrade AMTD 87236Y108 02/25/10 3 Approval of company's long-term incentive plan Issuer Yes For For Texas Instruments TXN 04/15/10 1 Election of nominee directors Issuer Yes For For Texas Instruments TXN 04/15/10 2 Ratification of Ernst & YoungLLP as auditors for 2010 Issuer Yes For For Verizon Communications Inc VZ 92343V104 05/06/10 1 Election of nominee directors Issuer Yes For For Verizon Communications Inc VZ 92343V104 05/06/10 2 Ratification of Ernst & YoungLLP as auditors Issuer Yes For For Verizon Communications Inc VZ 92343V104 05/06/10 3 To consider advisory vote related to executive compensation Issuer Yes For For Verizon Communications Inc VZ 92343V104 05/06/10 4 Prohibit granting stock options Shareholder Yes Against For Verizon Communications Inc VZ 92343V104 05/06/10 5 Gender indentity non-discrimination Shareholder Yes Against For Verizon Communications Inc VZ 92343V104 05/06/10 6 Performance stock unit performance thresholds Shareholder Yes Against For Verizon Communications Inc VZ 92343V104 05/06/10 7 Shareholder right to call a special meeting Shareholder Yes Against For Verizon Communications Inc VZ 92343V104 05/06/10 8 Adopt and disclose succession plan Shareholder Yes Against For Verizon Communications Inc VZ 92343V104 05/06/10 9 Shareholder approval of benefits paid after death Shareholder Yes Against For Verizon Communications Inc VZ 92343V104 05/06/10 10 Executive stock retention requirements Shareholder Yes Against For Waste Management WM 94106L109 05/11/10 1 Election of nominee directors Issuer Yes For For Waste Management WM 94106L109 05/11/10 2 Ratification of Ernst & YoungLLP as auditors for 2010 Issuer Yes For For Waste Management WM 94106L109 05/11/10 3 Amend the second restated certificate of incorporation Issuer Yes For For Waste Management WM 94106L109 05/11/10 4 Disclose political contributions Shareholder Yes Against For Waste Management WM 94106L109 05/11/10 5 Shareholder right to call special meetings Shareholder Yes Against For XTO Energy XTO 98385X106 06/25/10 1 To consider merger of Exxon Mobil and XTO Issuer Yes For For XTO Energy XTO 98385X106 06/25/10 2 Solicit additional proxies if not sufficient votes to adopt merger Issuer Yes For For AlphaMarkSmall Cap Growth Fund Issuer Name Ticker Symbol CUSIP Shareholder Meeting Date Agenda Item # Brief Identification of the Matter Voted On Proposed by Issuer or Security Holder? Did the Fund Vote? How did the Fund Cast its Vote? For, Against, Abstain Did the Fund vote For or Against Management? Balchem Corporation BCPC 06/17/10 1 Election of nominee directors Issuer Yes For For Balchem Corporation BCPC 06/17/10 2 Ratification of McGladrey and Pullen LLP as auditors for year 2010 Issuer Yes For For Berry Petroleum Company BRY 05/12/10 1 Election of nominee directors Issuer Yes For For Berry Petroleum Company BRY 05/12/10 2 Approval of 2010 Equity incentive plan Issuer Yes For For Berry Petroleum Company BRY 05/12/10 3 Ratification of PricewaterhouseCoopersLLP as auditors Issuer Yes For For Bio-Rad Laboratories Inc BIO 04/27/10 1 Election of nominee directors Issuer Yes For For Bio-Rad Laboratories Inc BIO 04/27/10 2 Ratification of Ernst & YoungLLP as auditors Issuer Yes For For Blackboard Inc BBBB 06/04/10 1 Election of nominee directors Issuer Yes For For Blackboard Inc BBBB 06/04/10 2 Approve 2004 stock incentive plan Issuer Yes For For Blackboard Inc BBBB 06/04/10 3 Ratify selection of independent accounting firm Issuer Yes For For Cubist Pharmaceuticals CBST 06/10/10 1 Election of nominee directors Issuer Yes For For Cubist Pharmaceuticals CBST 06/10/10 2 Approve 2010 equity incentive plan Issuer Yes For For Cubist Pharmaceuticals CBST 06/10/10 3 Approve performance based management incentive plan Issuer Yes For For Cubist Pharmaceuticals CBST 06/10/10 4 Ratification of PricewaterhouseCoopersLLP as auditors for fiscal year ending 12/31/10 Issuer Yes For For Deckers Outdoor Corporation DECK 05/27/10 1 Election of nominee directors Issuer Yes For For Deckers Outdoor Corporation DECK 05/27/10 2 Ratification of KPMG LLP as auditors for year ending 12/31/10 Issuer Yes For For Deckers Outdoor Corporation DECK 05/27/10 3 Approve certification of incorporation Issuer Yes For For DG Fastchannel DGIT 23326R109 05/27/10 1 Election of nominee directors Issuer Yes For For Ebix EBIX 12/21/09 1 Approve certificate of incorporation Issuer Yes For For Mantech International Corp MANT 05/12/10 1 Election of nominee directors Issuer Yes For For Mantech International Corp MANT 05/12/10 2 Ratification of Deloitte Touche LLP as auditors ending 12/31/10 Issuer Yes For For Monolithic Power Systems MPWR 06/10/10 1 Election of nominee directors Issuer Yes For For Monolithic Power Systems MPWR 06/10/10 2 Ratification of Deloitte Touche LLP as auditors ending 12/31/10 Issuer Yes For For Morningstar Inc. MORN 05/18/10 1 Election of nominee directors Issuer Yes For For Morningstar Inc. MORN 05/18/10 2 Ratification of Ernst & YoungLLP as auditors Issuer Yes For For Netflix Inc. NFLX 64110L106 05/20/10 1 Election of nominee directors Issuer Yes For For Netflix Inc. NFLX 64110L106 05/20/10 2 Ratification of KPMG LLP as auditors for year ending 12/31/10 Issuer Yes For For Netflix Inc. NFLX 64110L106 05/20/10 3 Approve 2002 employee stock purchase plan Issuer Yes For For Netlogic Microsystems Inc NETL 64118B100 05/21/10 1 Election of nominee directors Issuer Yes For For Netlogic Microsystems Inc NETL 64118B100 05/21/10 2 Approval of 2004 equity incentive plan Issuer Yes For For Netlogic Microsystems Inc NETL 64118B100 05/21/10 3 Ratification of PricewaterhouseCoopersLLP as auditors for year ending 12/31/10 Issuer Yes For For Odyssey Healthcare ODSY 67611V101 05/06/10 1 Election of nominee directors Issuer Yes For For Odyssey Healthcare ODSY 67611V101 05/06/10 2 Approve equity based compensation plan Issuer Yes For For Odyssey Healthcare ODSY 67611V101 05/06/10 3 Ratification of Ernst & YoungLLP as auditors 12/31/10 Issuer Yes For For Open Text Corporation OTEX 12/03/09 1 Election of nominee directors Issuer Yes For For Open Text Corporation OTEX 12/03/09 2 Re-appoint KPMG LLP as auditors Issuer Yes For For Phillips Van Heusen Corp PVH 06/24/10 1 Election of nominee directors Issuer Yes For For Phillips Van Heusen Corp PVH 06/24/10 2 Ratification of Ernst & YoungLLP as auditors Issuer Yes For For Stepan Company SCL 04/20/10 1 Election of nominee directors Issuer Yes For For Stepan Company SCL 04/20/10 2 Ratification of Deloitte Touche LLP as auditors for 2010 Issuer Yes For For Synaptics SYNA 87157D109 10/20/09 1 Election of nominee directors Issuer Yes For For Synaptics SYNA 87157D109 10/20/09 2 Ratification of KPMG LLP as auditors for year ending 06/30/10 Issuer Yes For For Valmont VLTR 04/27/10 1 Election of nominee directors Issuer Yes For For Valmont VLTR 04/27/10 2 Ratification of Deloitte Touche LLP as auditors for fiscal 2010 Issuer Yes For For Volterra Semiconductor VLTR 04/23/10 1 Election of nominee directors Issuer Yes For For Volterra Semiconductor VLTR 04/23/10 2 Ratification of KPMG LLP as auditors for year ending 12/31/10 Issuer Yes For For Wright Express Corp WXS 98233Q105 05/21/10 1 Election of nominee directors Issuer Yes For For Wright Express Corp WXS 98233Q105 05/21/10 2 Ratification of Deloitte Touche LLP as auditors for 12/31/10 Issuer Yes For For
